Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, the use of the language “an object distance” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the object distance recited in claim 1 or to some other object distance. Thus, the metes and bounds of the claim is unclear.
In claim 3, line 2, the use of the language “the second image” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the second image recited in claim 1 or to one of the second images recited in claim 2.Thus, the metes and bounds of the claim is unclear.
In claim 6, line 2, the use of the language “a second image” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the second image recited in claim 1 or to some other second image. Thus, the metes and bounds of the claim is unclear.

In claim 6, lines 3 and 4, the use of the language “a focus positioned” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the focus position recited in claim 1 or to some other focus positioned. Thus, the metes and bounds of the claim is unclear.
In claim 6, lines 2 and 4, the use of the language “a focused positioned” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the focused position recited in claim 1 or to some other focused positioned. Thus, the metes and bounds of the claim is unclear.
In claim 7, line 3, the use of the language “foreign matters” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the foreign matters position recited in claim 1 or to some other foreign matters. Thus, the metes and bounds of the claim is unclear.
In claim 12, line 13-14 and claim 14, line 12, “the optical device” lacks proper antecedent basis.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Nagao et al (JP 2005225250) view of Higashitsutsumi (EP 2571247).
Nagao et al discloses a vehicle ( C ) comprising an imaging apparatus (see paragraph 0014 and  Fig. 1) comprising an imaging optical system (2, 3) configured to form an image of an object (via lens 21, see figures 2-3b); an image sensor (the CCD sensor) configured to obtain the image of the object formed by the imaging optical system (see paragraph 0015), wherein a light receiving surface (the surface of the CCD sensor) is disposed at a focused position (L1, L2) by the imaging optical system when the object is located at a specific object distance (i.e., L2, see paragraphs 0015 and 0016) and a processor (3, 32) configured to generate one or more first and second images (L1, L2) obtained by the image sensor (see paragraph 0021), a focus position of the second image (i.e., L1) being changed to an object distance different from the specific object distance (see paragraph 0016) and, on a basis of a focused state of the second image (L1), to determine a presence of foreign matters (rain drops) adhered to a surface on a side closest to the object of the imaging optical system or to a surface of a light transmissive member (the windshield) located closer to the object than the imaging optical system (see paragraphs 0021 and 0032) and a foreign matter removing apparatus (the wiper of the vehicle) configured to perform removal operation of foreign matters when the processor determines that the foreign matters adhere to the surface of the optical device or of the light transmissive member (the windshield), wherein apparatus further comprises comprising an output part (4) configured to output a signal indicating an abnormality when the processor determines that foreign matters adhere to the surface on the object side of the imaging optical system or the surface of the light transmissive member (see paragraph 0023), note figures 1-3b and 5-9 along with the associated 
Higashitsutsumi teaches it is well known to use a typical deblurring/deconvolution employing Point Spread Function techniques to process an image captured at a specific distance an generate an image focused at different distances in the same field of endeavor for the purpose of decreasing the number of components of a system and/or reducing costs (see paragraphs 0004-0006, 0009, 0026-0030 and 0035-0036).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Nagao et al to include typical deblurring and/or deconvolution section employing Point Spread Function techniques, as taught by Higashitsutsumi, in order to obtain and generate, by the processor, one or more second images from the first image at different distances from the specific object distance at reduced costs..
	As to the limitations of claim 9, the examiner takes Official Notice that it is well known to use and employ a processor to divide an image obtained by an image sensor into a plurality of regions and generate a processed image with respect to each of the regions to determine whether the processed image is accurate or not. Note, by example only, paragraphs 0074-0078 along with Fig. 11b of WO 2015/011998 to Akiyama et al.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Nagao et al in view of Higashitsutsumi to include a step of dividing the first image obtained by the image sensor into a plurality of regions as is well known in the art in order to generate one or more second images with respect to each of the regions to determine whether the processed image accurate or not for the presence of foreign matter (rain drops).
s 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al (JP 2005225250) in view of Higashitsutsumi (EP 2571247), as applied to claims 1 and 9-15 above, and further in view of  Sudo et al  (JP 2010081273).
Nagao et al in view of Higashitsutsumi discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that processor generates the second image based on whether the second image is focused on the basis of whether the contrast value is greater than a specific threshold. 
 Sudo et al teaches it is well known to employ a processor with a contrast measuring section (81), a memory section (82), a contrast comparing section (83) and a stain/raindrop adhesion judging section (84) in the same field of endeavor for the purpose of determining whether foreign matter is adhered to a lens (see paragraphs 0059-0062 along with Fig. 8). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Nagao et al in view of Higashitsutsumi to include a contrast measuring section, a memory section, a contrast comparing section and a stain and/or raindrop adhesion judging section, as taught by Sudo et al, in order to determining the presence of foreign matter being adhered to the optical system or light transmissive member so as to generate the one of more second images or not.
7.	Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDS
March 23, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872